Citation Nr: 0407423	
Decision Date: 03/22/04    Archive Date: 04/01/04

DOCKET NO.  00-06 314	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to an effective date, prior to June 28, 1999, for 
a 100 percent evaluation for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

The veteran 


ATTORNEY FOR THE BOARD

R. L. Shaw, Counsel



INTRODUCTION

The veteran had active military service from February 1946 to 
April 1947.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a September 1999 rating decision by the 
Muskogee, Oklahoma, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  The RO granted entitlement to a 100 
percent evaluation for bilateral hearing loss.  The veteran 
has appealed the effective date assigned for the increased 
rating.  

In August 2000 the veteran provided oral testimony before a 
Veterans Law judge via a video conference with the RO, a 
transcript of which has been associated with the claims file.

In June 2001 the Board remanded the case to the RO for 
further development and adjudicative action.

In May 2003 the RO most recently affirmed the determination 
previously entered.

The case has been returned to the Board for further appellate 
review.


FINDINGS OF FACT

1.  By a September 1997 rating decision, the RO granted 
service connection for bilateral hearing loss and assigned a 
90 percent disability evaluation from March 29, 1993.  

2.  The veteran did not appeal the RO September 1997 rating 
decision.  

3.  The veteran did not thereafter file a claim for an 
increased rating until June 28, 1999.  

4.  It is not factually ascertainable from the evidence of 
record that an increase in disability due to bilateral 
hearing loss occurred within one year before June 28, 1999.  


CONCLUSION OF LAW

The criteria for an effective date, prior to June 28, 1999, 
for a 100 percent evaluation for bilateral hearing loss are 
not met.  38 U.S.C.A. §§ 5103, 5103A, 5110, 5107, 7104 (West 
2002); 38 C.F.R. §§ 3.400 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matter; Duties to Notify & to Assist

The Veterans Claims Assistance Act of 2000 redefines VA 
obligations with respect to notice and duty to assist.  
Regulations implementing the VCAA were issued in August 
2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) [codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)].  Although 
the claim that led to the present appeal was received before 
November 9, 2000, the effective date of the new law, it 
appears that the VCAA is applicable to the issue on appeal 
because the claim remains in a pending status before the 
Board.  See Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 
2003).  

The VCAA requires that VA notify the claimant and the 
claimant's representative of any information and medical or 
lay evidence, not previously provided to the Secretary, that 
is necessary to substantiate the claim.  VA must also advise 
a claimant as to which evidence the claimant must supply, 
which evidence VA will obtain on his or her behalf and to 
provide any evidence in the claimant's possession that 
pertains to the claim.  See 38 U.S.C.A. § 5103; see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini 
v. Principi, No. 01-944 (U.S. Vet. App. Jan. 13, 2004).  

In the present case, the September 1999 rating decision, the 
February 2000 Statement of the Case, the November 2002 and 
May 2003 Supplemental Statements of the Case cite the law and 
regulations that are applicable to the appeal and explain why 
the RO denied an earlier effective date.  The November 2002 
supplemental statement of the case set forth the text of the 
VCAA regulations.  

In addition, a November 2001 RO letter explained to the 
veteran the expanded VA notification and duty to assist 
obligations under the VCAA.  The letter informed him that 
private or VA medical records would be obtained if he 
provided the names and addresses of all sources of treatment 
and the approximate dates of treatment.  The letter 
explained that the RO would help him obtain evidence such as 
medical records or records from Federal agencies if he 
furnished enough information to enable VA to request them.  

The veteran was specifically asked, pursuant to the Board's 
remand, to identify records of examination or treatment for 
hearing loss during the one-year period before June 1999.  
In the context of the Board's discussion of why these 
records are relevant to the veteran's potential entitlement 
to an earlier effective date, this request satisfies the 
requirements of Quartuccio, supra.  The forms required to 
authorize the release of private medical records to VA were 
provided.  

The decision of the United States Court of Appeals for 
Veterans Claims (CAVC) in Pelegrini v. Principi, No. 01-944 
(U.S. Vet. App. Jan. 13, 2004) held, in part, that a VCAA 
notice, as required by 38 U.S.C. § 5103(a), must be provided 
to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) (usually the RO) decision on a 
claim for VA benefits.  

In this case, the initial AOJ decision was made before 
November 9, 2000, the date the VCAA was enacted.  VA believes 
that this decision is incorrect as it applies to cases where 
the initial AOJ decision was made before the enactment of the 
VCAA and is pursuing further judicial review on this matter.  
However, assuming solely for the sake of argument and without 
conceding the correctness of Pelegrini, the Board finds that 
any defect with respect to the VCAA notice requirement in 
this case was harmless error for the reasons specified below.  

Since the VCAA notification letter was not sent to the 
veteran before the AOJ adjudication that led to this appeal, 
the timing of the notice does not comply with the express 
requirements of the law as found by the CAVC in Pelegrini.  
However, all the VCAA requires is that the duty to notify be 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless error in the present 
case.  While a VCAA notice was not provided before the first 
AOJ adjudication, it was provided before the transfer and 
certification of the case to the Board and the content of the 
notice complied with the requirements of 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b).  After the notice was provided, the 
case was readjudicated and a supplemental statement of the 
case was provided to the veteran.  The veteran has been 
provided every opportunity to submit evidence and argument in 
support of his claim and to respond to VA notices in the same 
manner as if the notice had been timely.  Therefore, 
notwithstanding Pelegrini, deciding the appeal at the present 
time will not result in prejudice to the veteran.  

The VCAA requires VA to make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate a 
claim for a benefit under a law administered by the 
Secretary of Veterans Affairs unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A.  

In the present case, all known Government evidence, including 
VA treatment records covering the relevant period, have been 
obtained.  The veteran has been given an opportunity to 
identify all other medical providers and submit available 
documentation related thereto and he has done so.  The Board 
is not aware of any additional relevant evidence for which 
reasonable procurement efforts have not been made.  
Accordingly, the Board finds that the requirements of the 
VCAA have been satisfied.  

The decision in Pelegrini held, in part, that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about 
the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information 
and evidence the claimant is expected to provide; and 
(4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, 
or something to the effect that the claimant should 
"give us everything you've got pertaining to your 
claim(s)."  

This new "fourth element" of the notice requirement 
comes from the language of 38 C.F.R. § 3.159(b)(1).  The 
veteran was afforded numerous opportunities to submit 
additional evidence as the Board has recited numerous 
above.  It appears to the Board that the claimant has 
indeed been notified that he should provide or identify 
any and all evidence relevant to the claim.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  

In this case, because each of the four content requirements 
of a VCAA notice has been fully satisfied, the Board 
concludes that any error in not providing a single notice to 
the appellant covering all content requirements is harmless 
error. 

The Board finds that VA has done everything reasonably 
possible to assist the claimant.  Adjudication of the claim 
may proceed, consistent with the VCAA.  The record 
demonstrates that remand for further action in accordance 
with the VCAA would serve no useful purpose.  See Soyini, 
supra.

Having determined that the duty to notify and the duty to 
assist have been satisfied, the Board turns to an evaluation 
of the veteran's claims on the merits.  


Criteria

Generally, the effective date of an evaluation and award of 
compensation, pension, or dependency and indemnity 
compensation based on an original claim, a claim reopened 
after final disallowance, or a claim for increase will be the 
date of receipt of the claim or the date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110(a)(West 2002); 
38 C.F.R. § 3.400 (2003).  The effective date of an award of 
increased disability compensation shall be the earliest date 
as of which it is factually ascertainable that an increase in 
disability had occurred if the claim is received within one 
year from such date; otherwise, the increase shall be 
effective from the date of receipt of the claim.  38 C.F.R. 
§ 3.400(o)(2) (2003).  

In the absence of a timely appeal, the determination of a 
duly constituted rating agency or other agency of original 
jurisdiction shall be final with respect to the evidence then 
of record.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. § 3.104 
(2003).  

The term "pending claim" means an application, formal or 
informal, which has not been finally adjudicated.  38 C.F.R. 
§ 3.160(c) (2003).  The term "finally adjudicated claim" 
means an application, formal or informal, which has been 
allowed or disallowed by the agency of original jurisdiction, 
the action having become final by the expiration of one year 
after the date of notice of an award or disallowance, or by 
denial on appellate review, whichever is earlier.  38 C.F.R. 
§§ 3.160, 20.1103, and 20.1104 (2003).  

In order for benefits to be paid or furnished to any 
individual under the laws administered by the Secretary, a 
specific claim in the form prescribed by the Secretary must 
be filed.  38 U.S.C.A. § 5101(a) (West 2002); 38 C.F.R. § 
3.151(a) (2003).  

Upon request made in person or in writing, the Secretary 
shall furnish, free of expense, all such printed instructions 
and forms as may be necessary in establishing the claim.  38 
U.S.C.A. § 5102 (West 2002).  

Any communication or action indicating an intent to apply for 
one or more benefits under the laws administered by the 
Department of Veterans Affairs...may be considered an 
informal claim.  Such informal claim must identify the 
benefit sought.  Upon receipt of an informal claim, if a 
formal claim has not been filed, an application form will be 
forwarded to the claimant for execution.  If [the formal 
claim] is received within one year from the date it was sent 
to the claimant, it will be considered filed as the date of 
the receipt of an informal claim.  38 C.F.R. § 3.155(a) 
(2003).  A claim "means a formal or informal communication in 
writing requesting a determination of entitlement, or 
evidencing a belief in entitlement, to a benefit."  Brannon 
v. West, 12 Vet. App. 32 (1998); 38 C.F.R. § 3.1(p) (2003).  

Under the provisions of 38 C.F.R. § 3.157(b)(1) (2003), the 
date of outpatient or hospital examination or date of 
admission to a VA or uniformed services hospital will be 
accepted as the date of receipt of a claim.  The provisions 
of this regulation apply only when such reports relate to 
examination or treatment of a disability for which service 
connection has previously been established or when a claim 
specifying the benefit sought is received within one year 
from the date of such examination, treatment or hospital 
admission.  See Servello v. Derwinski, 3 Vet. App. 196, 199-
200 (1992); Crawford v. Brown, 5 Vet. App. 33, 35-6 (1993).  


Factual Background

The veteran filed his original claim for service connection 
for defective hearing in July 1979.  The RO denied the claim 
but the veteran did not appeal the denial within one year 
after receiving notice thereof.  

The veteran later requested service connection for defective 
hearing in November 1985.  That claim was denied by the RO 
and once again the veteran did not appeal.  

The veteran submitted another claim for service connection 
for bilateral hearing loss in March 1993.  The evidence 
submitted in connection with this claim included a May 1993 
statement from a private physician, GME, MD, who reported 
having treated the veteran for otologic difficulties since 
December 1982.  The veteran gave a history of bilateral 
defective hearing and reported a history of excessive noise 
exposure during service.  Other medical evidence included a 
February 1994 statement from JVDH, MD, who reported having 
treated the veteran for 24 years for severe sensorineural 
hearing impairment.  

By a rating decision of October 1993, the RO denied service 
connection for defective hearing, finding that the evidence 
received since the prior disallowance in December 1985 did 
not constitute new and material evidence to reopen the claim.  
On appeal, the Board held in February 1996 that the evidence 
was in fact new and material, and that the claim was 
reopened.  The Board then remanded the claim for evidentiary 
development and a medical opinion as to whether there was a 
relationship between current hearing loss and military 
service.  The requested examination was performed in July 
1997.  

In August 1997 the RO granted service connection for 
bilateral hearing loss and assigned a 90 percent rating from 
March 1993.  The RO notified the veteran of this 
determination in September 1997.  No notice of disagreement 
therewith was received within one year.  

A claim for an increased rating for bilateral defective 
hearing was received from the veteran on June 28, 1999.  The 
veteran underwent a VA audiologic examination in July 1999.  
By a rating action of September 1999, the RO assigned a total 
schedular (100 percent) evaluation for bilateral hearing loss 
from June 28, 1999, the determined by the RO to be the date 
of receipt of the claim for increase.  

In November 1999 the veteran submitted a statement from Dr. 
GME to the effect his audiologic examination in 1992 revealed 
bilateral symmetrical hearing losses.  A copy of the most 
recent audiogram, dated in November 1999, was attached.  

At his August 2000 videoconferencing hearing on appeal, the 
veteran contended that an effective date from March 1993 
should be assigned for the 100 percent schedular rating for 
bilateral hearing loss because his hearing deficit had been 
of such a degree as to satisfy the criteria for such a rating 
throughout the period since he established service 
connection.  He testified that his hearing in 1993 was as bad 
as it was currently.  He disputed findings on a 1996 
audiology examination which appeared to show a lesser degree 
of hearing loss, arguing that the higher scores were not due 
to an improvement in his hearing but to greater familiarity 
with the words used on the hearing tests as a result of 
repeated retesting.  

On appeal the veteran submitted a report from the Otologic 
Medical Center showing the results obtained on audiologic 
testing in May 1970, December 1971, November 1979 and 
February 1994.  

In a statement dated in January 2003, RKD, MD, stated that 
the veteran had had progressive sensorineural hearing loss 
for 30 years and now had severe to profound sensorineural 
hearing loss bilaterally with poor discrimination.  He stated 
that in 1994 there was 12% discrimination in the right ear 
and no recordable discrimination in the left ear.  

Pursuant to the Board's remand, the RO obtained VA outpatient 
treatment records covering the period since June 1998.  The 
records contained no additional audiologic findings.  


Analysis

The selection of June 28, 1999, as the effective date for the 
100 percent rating for service-connected bilateral hearing 
loss reflects application of 38 C.F.R. § 3.400(o), which 
provides that the effective date of an award of increased 
compensation will be established from the earliest date from 
which it was factually ascertainable that an increase in 
disability occurred provided that a claim for increase is 
received within one year thereafter.  

The RO has indicated that June 28, 1999, was the date of 
receipt of the current claim for increase and that disability 
warranting a total schedular evaluation had been present 
since then.  

Since the veteran is potentially entitled under 38 C.F.R. 
§ 3.400(o) to receive a retroactive effective date for the 
increased rating for a period of up to one year before June 
1999, the Board remanded the case to develop the evidentiary 
record for the purpose of determining whether an increase in 
disability due to hearing loss had taken place during that 
time.  The evidence received did not include audiologic test 
results dated during the period between June 1998 and June 
1999.  

Consequently, it is not factually ascertainable that an 
increase in disability occurred during that period and the 
veteran is not entitled to a one-year retroactive award.  The 
veteran has submitted audiologic evidence and a statement 
from Dr. RKD suggesting that severe hearing impairment had 
been present for several years, but this evidence does not 
include specific audiologic test results relating to the 
specific year in question.  There is no requirement in the 
law that a retroactive award be made in the absence of 
evidence identifying an increase in disability on a specific 
date within one year before the date of claim.  Consequently, 
an effective date earlier than June 28, 1999, is not 
assignable based on the June 28, 1999 claim.  

The veteran claims that an award of an increased rating 
extending all the way back to the 1993 claim is warranted 
because his hearing deficit had been totally disabling since 
then.  However, the premise of the veteran's argument - that 
the existence of service-connected hearing disability ratable 
as 100 percent is by itself sufficient to support a 
retroactive award - is incorrect as a matter of law.  The 
extent to which a retroactive effective date is assignable is 
a function not just of the severity of the disability but of 
the adjudicative history of the claim.  Regardless of whether 
a disability is present, a claim must be filed and 
entitlement based on that claim must be established in 
accordance with the law.  

In this case, a reopened claim for service connection for 
bilateral defective hearing filed in March 1993 ultimately 
led to the 1997 grant of service connection for hearing loss.  
By rating decision in September 1997 the RO assigned a 90 
percent disability evaluation for the disorder and the RO so 
informed the veteran by a September 4, 1997, letter which 
included notification of his procedural and appellate rights.  
If the veteran disagreed with that rating, he was therefore 
free to contest the determination by appealing it to the 
Board.  Had he done so and submitted medical or other 
evidence documenting the presence of hearing loss disability 
that satisfied the criteria for a 100 percent evaluation, a 
100 percent rating would have been payable based on the March 
1997 claim.  However, since he did not appeal, the March 1997 
rating decision became final as to the evidence then of 
record and an increased rating was not thereafter assignable 
until the new claim was received on June 28, 1999.  
38 U.S.C.A. § 7105(a) (West 2002); see also 38 C.F.R. 
§ 20.200 (2003).  

After the September 1997 rating decision became final, the 
veteran was potentially eligible to establish entitlement to 
an increased rating by filing another claim for increase and 
documenting any increased disability that was present.  The 
Board has reviewed the record to determine whether any 
communication that might be accepted as an informal claim for 
increase was received at any time after the March 1997 rating 
decision wherein the RO assigned a 90 percent rating but 
before the June 28, 1999 claim for increase.  

It is clear, however, that no document capable of being 
construed as such a claim was received before June 28, 1999.  
It should be noted that VA regulations permit the acceptance 
of various forms of VA medical treatment records as an 
informal claim for increased benefits, and that the date of 
such record will be accepted as the date of receipt of such a 
claim.  38 C.F.R. § 3.157(b) (2003); see also 38 C.F.R. 
§ 3.155(a) (2003).  However, there was no VA treatment record 
or examination report that might qualify as an informal claim 
for increase during this period.  See Servello v. Derwinski, 
3 Vet. App. 196, 199-200 (1992).  

In the absence of a claim for an increased rating between 
September 1997 and June 1999, an earlier effective date for 
the 100 percent rating can be assigned only if the September 
1997 rating decision is found to have been based on clear and 
unmistakable error (CUE).  


Under the law a prior final denial may be set aside if shown 
to have been clearly and unmistakably erroneous.  See 
Russell v. Principi, 3 Vet. App. 310, 313 (1992).  VA 
regulations provide that when the evidence establishes CUE in 
a prior rating decision, such decision will be reversed or 
amended and that, for the purpose of authorizing benefits, 
the rating which constitutes a reversal of the prior rating 
decision on the grounds of CUE has the same effect as if the 
corrected decision had been made on the date of the reversed 
decision.  38 C.F.R. § 3.105(a) (2003).  

In the present case, the veteran has not expressed an intent 
to establish entitlement to an earlier effective date on the 
basis of CUE in the September 1999 rating decision or 
identified a basis for any such claim.  To raise a claim of 
CUE, there must be specificity as to the nature of the 
alleged error and persuasive reasons must be given as to why 
the result would have been manifestly different.  Fugo v. 
Brown, 6 Vet. App. 40, 44 (1993); Crippen v. Brown, 
9 Vet. App. 412, 418 (1996).  A difference of opinion as to 
how the evidence was weighed and balanced does not constitute 
CUE.  See Russell, Fugo, supra.  

Furthermore, a determination as to CUE must be based on the 
evidence of record when the final decision was rendered.  
Consequently, even if the Board were to assume for the sake 
of argument, without conceding, that the evidence submitted 
by the veteran, including the report from Dr. RKD and a 
number of prior audiograms, demonstrated 100 percent 
disability due to hearing loss at the time of the September 
1997 decision, this evidence could not as a matter of law 
establish CUE in that decision.  

Accordingly, the Board finds that a preponderance of the 
evidence of record is against the claim for an earlier 
effective date.  Where a preponderance of the evidence is 
against a claim, the benefit of the doubt doctrine does not 
apply and the claim must be denied.  38 U.S.C.A. § 5107 (West 
2002); see also 38 C.F.R. § 3.102 (2002); Alemany v. Brown, 
9 Vet. App. 518, 519 (1996).  


ORDER

Entitlement to an effective date, prior to June 28, 1999, for 
a 100 percent evaluation for bilateral hearing loss is 
denied.  



	                        
____________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



